 


109 HR 3662 IH: Financial Safeguards for Hurricane Survivors Act of 2005
U.S. House of Representatives
2005-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3662 
IN THE HOUSE OF REPRESENTATIVES 
 
September 6, 2005 
Ms. Slaughter introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To delay for 2 years the general effective date of the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005. 
 
 
1.Short titleThis Act may be cited as the Financial Safeguards for Hurricane Survivors Act of 2005. 
2.Amendment to Bankruptcy Abuse Prevention and Consumer Protection Act of 2005Section 1501(a) of the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 (Public Law 109–8) is amended by striking 180 days and inserting 910 days. 
3.Effective dateThis Act and the amendment by this Act shall take effect of September 1, 2005.  
 
